Citation Nr: 1614555	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-01 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2011; a transcript of the hearing is associated with the claims file.

When this case was most recently before the Board in September 2013, it was remanded for further development and adjudicative action.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Additional development is required before the issue on appeal is decided by the Board; specifically, another VA opinion is necessary, for the reasons discussed below.  

The Board's September 2013 remand required the originating agency to afford the Veteran a VA examination related to his claim for service connection for hypertension.  The examiner was to review the entire record and provide an opinion as to whether it is at least as likely as not that any current hypertension disability had its onset during service.  The examiner was instructed to consider the Veteran a reliable historian, and to address the contentions made by the Veteran and his spouse during the July 2011 hearing before the Board, to include that he was treated for hypertension within the first year following separation from service with medication and has continued to be treated since that time.  The examiner was also to consider the Veteran's report that the doctor who he saw immediately after service died and that he was treated by another physician for the past 18 to 20 years.  Additionally, the examiner was to consider the Veteran's spouse's testimony, that when the Veteran came home from service his face was flushed and he experienced headaches, and the Veteran sought treatment for hypertension at such time.  

In September 2013, a VA examiner confirmed the Veteran's current diagnosis of hypertension, noting that it appeared that hypertension was diagnosed in 1977; however, she explained that the etiology of such disorder was unclear.  The examiner further noted that the Veteran's blood pressure of 124/84 at the time of discharge from service in 1966 was not diagnostic of hypertension.  The examiner concluded that there was no medical evidence of hypertension prior to 1992, making it "less likely" related to service.  The examiner did not consider the Veteran's testimony and statements or his spouse's testimony indicating that he had been treated for hypertension within the first year following service and had been treated since that time.    

For these reasons, the Board finds that the originating agency failed to substantially comply with the September 2013 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). Accordingly, the Board must once again remand this issue for compliance.

Whether the Veteran manifested hypertension to a degree of 10 percent within one year after his discharge from service is another matter of interest to the Board since the incurrence or aggravation of hypertension during service could be presumed if he did.  Therefore, a medical opinion concerning this matter is also required.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by a physician with sufficient expertise, who has not provided an opinion in this case. 

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed hypertension originated during service or is otherwise etiologically related to the Veteran's active service.  In rendering the opinion(s), the examiner should specifically address the Veteran's contention that he was treated for hypertension within the first year following his separation from service with medication and has continued to be treated since that time.  The examiner should also consider the Veteran's report that the doctor who he saw immediately after service died and that he was treated by another physician for the past 18 to 20 years.  The examiner also should consider the Veteran's spouse's testimony that when the Veteran came home from service, his face was flushed and he experienced headaches and that the Veteran sought treatment for hypertension at such time.  For purposes of the opinion(s) the examiner should assume that the Veteran and his spouse are credible.

In addition, the examiner should assume that the Veteran was put on medication for his hypertension during the one year period following his discharge from service (January 1967 to January 1968) and state a medical opinion as to whether there is a 50 percent or better probability that he was placed on medication because his diastolic pressure was predominantly 100 or more or his systolic pressure was predominantly 160 or more.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for hypertension.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




